DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 07/15/2022.  
Claims 1-6, 8-16 and 18-20 are pending in the case.  
Claims 7 and 17 have been cancelled.  
No claims have been added.
Claims 1, 14 and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 9, 10, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0270442 A1, published 09/20/2018, hereinafter “Park”) in view of Kwon et al. (US 2015/0009334 A1, published 01/08/2015, hereinafter “Kwon”).

Independent Claims 1, 14 and 20:
	Park discloses a device comprising:
an eye-tracking device (The mobile terminal can provide eye-tracking capabilities, Park: ¶ [0214].); 
a first display screen configured to display a plurality of user interface (UI) elements, wherein a selection of each of the plurality of UI elements controls a media display device communicably coupled to the electronic device (The display screen of the mobile terminal (first display screen) can display a plurality of selectable interface elements that can control a connected digital TV, Park: Figs. 7 and 17, ¶ [0199]-[0202].); and 
circuitry coupled to the eye tracking device and the first display screen, wherein the circuitry is configured to perform a method comprising executing instructions stored on a non-transitory computer-readable medium wherein the instructions are configured to (Park: Fig. 4, ¶ [0081], [0110], [0111].): 
determine a position of an eye gaze of the user on a first UI element of the displayed plurality of UI elements (The user can select a UI element, Park: Figs. 17, ¶ [0199]-[0202].  The user and provide selection inputs via an eye-tracking modality, Park: ¶ [0214].); 
select the first UI element of the plurality of UI elements based on the determination of the position of the eye gaze (The user can select a UI element, Park: Figs. 17, ¶ [0199]-[0202].  The user can provide selection inputs via an eye-tracking modality, Park: ¶ [0214].); 
transmit a first control signal to the media display device, based on the selection of the first UI element of the plurality of UI elements (A control signal is sent to the digital TV based on the selection of the menu item, Park: Figs. 7 and 17, ¶ [0155], [0157], [0199]-[0202].); 
receive a feedback image from the media display device, based on the transmitted first control signal, wherein the received feedback image indicates the control of the media display device based on the transmitted first control signal, and the received feedback image includes an image of an icon of the selected first UI element displayed on the media display device (In one embodiment, the user can select a resolution menu item, wherein the previous resolution corresponds to 720p and the new resolution corresponds to 1080p, Park: Figs. 17a-17b, ¶ [0199]-[0202].  Feedback to user selected menu items is provided by the digital tv (media display device), Park: Figs. 7 and 9, ¶ [0155]-[0157], [0177]-[0180].  The feedback image includes an updated resolution for the video being played and an updated resolution identifier 1740 (image of an icon), Park: Figs. 17a-17b, ¶ [0199]-[0202].  Although, Figs. 17a-17b illustrates an embodiment wherein changes are made only to the mobile application until the user provides an input to apply the changes made in the mobile application to the digital tv, Park also teaches and alternative embodiment wherein the changes can be made as the user selects the menu items in the application, Park: Fig. 7, ¶ [0155]-[0157].  Accordingly, in the alternative embodiment, the resolution identifier displayed on the tv would be changed in response to the user’s menu selection and the resolution identifier displayed on the application would match the resolution identifier displayed on the digital tv.); and 
control the first display screen to display the received feedback image with the displayed plurality of UI elements (Under the alternative embodiment described above, the menu interface of fig. 17a would be displayed with the received feedback image of the updated resolution for the video and the updated resolution identifier, Park: Figs. 7 and 17a-17b, ¶ [0155]-[0157], [0199]-[0202].); and
control an overlay of the displayed plurality of UI elements on the displayed feedback image that includes the image of the icon of the selected first UI element (Under the alternative embodiment described above, the overlay of the menu interface of fig. 17a would be displayed (controlled) over the video that is updated with the selected resolution (feedback image), Park: Figs. 7 and 17a-17b, ¶ [0155]-[0157], [0199]-[0202].  The feedback image includes an updated resolution identifier, Park: Fig. 17b, ¶ [0199]-[0202].).
Although Examiner consider the eye-tracking functionality of Park to imply the use of an imaging capturing device to select a UI element based on the gaze position of the user on the UI element, for the sake of argument, Examiner provides Kulkarni.
Kwon teaches a device and method wherein:
the eye-tracking device comprises an image capturing device (Kwon: Fig. 3, ¶ [0005], [0094], [0098]);
wherein the circuitry is configured to control the image capturing device to capture a first image of a user of the electronic device (Kwon: Fig. 3, ¶ [0005], [0094], [0098]);
determining the position of the eye gaze of the user is based on the captured first image of the user (Kwon: Fig. 3, ¶ [0005], [0094], [0098]); and
the selection is based on the determination of the position of the eye gaze on the first UI element for a time interval (Kwon: Fig. 5A, ¶ [0262]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device and method of Park wherein:
the eye-tracking device comprises an image capturing device;
wherein the circuitry is configured to control the image capturing device to capture a first image of a user of the electronic device;
determining the position of the eye gaze of the user is based on the captured first image of the user; and
the selection is based on the determination of the position of the eye gaze on the first UI element for a time interval.
One would have been motivated to make such a combination in order to provide an effective means for selecting interface objects via an eye tracking modality (Kwon: Fig. 3, ¶ [0005], [0094], [0098], [0262].).

Claim 2:
The rejection of claim 1 is incorporated.  Park in view of Kwon further teaches a device wherein each UI element of the plurality of UI elements is associated with a different functionality associated with the media display device (Park: Fig. 17: ¶ [0199].).

Claims 3 and 15:
The rejection of claims 1 and 14 are incorporated.  Park in view of Kwon further teaches a device and method wherein the circuitry is further configured to control a movement of a cursor on the plurality of UI elements corresponding to a change in the position of the eye gaze of the user on the plurality of UI elements (Kwon: Fig. 5A, ¶ [0138]; Kwon: Fig. 5A.).

Claim 4:
The rejection of claim 1 is incorporated.  Park in view of Kwon further teaches a device wherein the circuitry is further configured to highlight the first UI element based on the selection of the first UI element of the plurality of UI elements (Park: Fig. 17).

Claim 5:
The rejection of claim 1 is incorporated.  Park in view of Kwon further teaches a device wherein the feedback image received from the media display device corresponds to a UI icon to indicate the control of the media display device based on the transmitted first control signal (The feedback can comprise an icon 1780, Park: Fig. 17, ¶ [0200].).

Claims 6 and 16:
The rejection of claims 1 and 14 are incorporated.  Park in view of Kwon further teaches a device and method wherein the feedback image received from the media display device corresponds to media content displayed on a second display screen of the media display device (Park: Fig. 17, ¶ [0200].).

Claim 9:
The rejection of claim 6 is incorporated.  Park in view of Kwon further teaches a device wherein the circuitry is further configured to control the first display screen to display information, related to the media content displayed on the second display screen of the media display device, based on a selection of at least one UI elements of the plurality of UI elements (Park: Fig. 16, ¶ [0194].).

Claims 10 and 19:
The rejection of claims 1 and 14 are incorporated.  Park in view of Kwon further teaches a device and method wherein the circuitry is further configured to control the first display screen to display the plurality of UI elements on a first portion of the first display screen; and control the first display screen to display the received feedback image on a second portion of the first display screen, wherein the first portion is different from the second portion (As presented above (see rejection of claim 7), Examiner considers the video output to be a type of feedback image that indicates the control of the media display device, Park: Fig. 13.).

Claim 12:
The rejection of claim 1 is incorporated.  Park in view of Kwon further teaches a device wherein the circuitry is further configured to render guidance information for the user, to control at least one configuration settings of the media display device through at least one UI element of the plurality of UI elements displayed on the first display screen (Park: Fig. 16., ¶ [0196].).

Claim 13:
The rejection of claim 1 is incorporated.  Park in view of Kwon further teaches a device wherein the circuitry is further configured to control the first display screen to display a subset of UI elements of the plurality of UI elements on the first display screen, based on the received feedback image (Park: Figs. 7 and 17a-17b, ¶ [0156]-[0157], [0199]-[0202].).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kwon, further in view of Ohwa and further in view of Platzer (US 2008/0165153 A1, published 07/10/2008, hereinafter “Platzer”).

Claims 8 and 18:
	The rejection of claims 1 and 14 are incorporated.  Park in view of Kwon does not appear to expressly teach a device and method wherein the circuitry is further configured to control an opacity level of the displayed plurality of UI elements that are overlaid on the displayed feedback image including the image of the icon of the selected first UI element.
	However, Platzer teaches a device and method wherein the circuitry is further configured to control an opacity level of the displayed plurality of UI elements that are overlaid on the displayed feedback image (Platzer: Fig. 9B, ¶ [0184].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device and method of Park in view of Kwon wherein the circuitry is further configured to control an opacity level of the displayed plurality of UI elements that are overlaid on the displayed feedback image, as taught by Platzer.
	One would have been motivated to make such a combination in order to provide a player control interface that is less occlusive (Platzer: Fig. 9B, ¶ [0184].).
	In combination, Park in view of Kwon and further in view of Platzer further teaches a device and method wherein the circuitry is further configured to control an opacity level of the displayed plurality of UI elements that are overlaid on the displayed feedback image including the image of the icon of the selected first UI element (Platzer: Fig. 9B, ¶ [0184]; Park: Figs. 17a-17b, ¶ [0199]-[0202].).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kwon and further in view of Asada (US 9,829,708 B1, issued 11/28/2017, hereinafter “Asada”).

Claim 11:
	The rejection of claim 1 is incorporated.  Park in view of Kwon does not appear to expressly teach a device wherein the circuitry is further configured to determine at least one of a gesture associated with facial expression of the user or a gesture associated with a head of the user, to select the first UI element of the plurality of UI elements displayed on the first display screen.
	However, Asada teaches a device wherein the circuitry is further configured to determine at least one of a gesture associated with facial expression of the user or a gesture associated with a head of the user, to select the first UI element of the plurality of UI elements displayed on the first display screen (Asada: Fig. 7.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Park in view of Kwon wherein the circuitry is further configured to determine at least one of a gesture associated with facial expression of the user or a gesture associated with a head of the user, to select the first UI element of the plurality of UI elements displayed on the first display screen, as taught by Asada.
	One would have been motivated to make such a combination in order to provide a more effective means for confirming a selection of a UI element (Asada: Fig. 7.).


Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new cited portions of the prior art of record.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175